Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-13-00453-CV

                                             Iris Williams

                                                   v.

                                   Wells Fargo Home Mortgage, Inc.

        NO. 12-DCV-196050 IN THE 268TH DISTRICT COURT OF FORT BEND COUNTY


TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
RPT RECORD               $157.50              08/08/2013               PAID                   ANT
  MT FEE                  $10.00              08/01/2013             NOT PAID                PRO SE
   FILING                $175.00              07/22/2013               PAID                   ANT
CLK RECORD                $59.00              06/26/2013               PAID                   ANT


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $401.50.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this February 12, 2015.